Filed 10/16/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 150







State of North Dakota, 		Plaintiff and Appellee



v.



Peter John Grzeskowiak, 		Defendant and Appellant







Nos. 20060354 & 20060355







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Mark Jason McCarthy, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee; on brief.



Peter John Grzeskowiak, pro se, 15750 County Road 15, Minto, ND 58261, defendant and appellant; on brief.

State v. Grzeskowiak

Nos. 20060354 & 20060355



Per Curiam.

[¶1]	Peter Grzeskowiak appeals from orders deferring imposition of sentence entered upon his conditional guilty pleas to charges of unlawful display of license plates and failure to transfer title of his vehicle.  He argues he was not sufficiently served with a complaint and he was improperly denied his right to counsel, denied his request for a preliminary examination, denied his demand for change of judge, and denied his right to a speedy trial.

[¶2]	The district court’s orders are affirmed under N.D.R.App.P. 35.1(a)(1) and (4).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom